Citation Nr: 1140117	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-30 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a chronic gastrointestinal (GI) disorder, to include reflux, hiatal hernia, and chronic diarrhea.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

3.  Entitlement to an increased (compensable) evaluation for bilateral tinea pedis and tinea unguium of his feet and lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1980 to March 1981 and on active duty from November 1990 to May 1991 (including deployment to Southwest Asia in support of Operations Desert Shield/Desert Storm), February 1999 to October 1999, and March 2003 to March 2004.  He also served on ACDUTRA and inactive duty training (INACDUTRA) with the Army Reserve and National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007, October 2007, and April 2008, by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, respectively and inter alia, denied service connection for a gastrointestinal disorder (to include reflux, hiatal hernia, and chronic diarrhea), denied an increased (compensable) evaluation for bilateral tinea pedis and tinea unguium of his feet and lower extremities, and denied service connection for hearing loss on the merits after reopening the Veteran's previously denied claim.

In a March 2011 hearing, the Veteran, accompanied by his representative, appeared at the RO to submit evidence and present oral testimony in support of the appeal before the undersigned traveling Acting Veterans Law Judge.  The Board notes that the transcript of this hearing has been associated with the claims file for its consideration.  The record was held open for 30 days after the date of the hearing in order to allow for the Veteran to submit additional evidence.  In April 2011, the Veteran submitted additional evidence and waived review of the evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, the Board will consider the evidence in the adjudication of the appeal.

The file indicates that the Veteran is also claiming entitlement to service connection for a chronic skin disorder of his neck.  As this issue has not been adjudicated, the Board has no jurisdiction over the matter and thus it is referred to the AOJ for appropriate action.

For the reasons that will be discussed in the REMAND portion of this decision, the issues of entitlement to service connection for bilateral hearing loss and an increased (compensable) evaluation for tinea pedis and tinea unguium are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative are advised that VA will notify them if any further action is required on their part.


FINDINGS OF FACT

1.  Chronic gastroesophageal reflux, hiatal hernia, and diarrhea had their onset during active military service.

2.  The RO denied the Veteran's original claim of entitlement to service connection for hearing loss in an August 2004 rating decision.

3.  The Veteran's subsequent application to reopen his claim of service connection for hearing loss was denied for failure to submit new and material evidence in an unappealed and final September 2006 rating decision.  

4.  Evidence received since the September 2006 rating decision that denied his application to reopen the claim of service connection for hearing loss is not duplicative of evidence previously submitted and the evidence relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  Chronic gastroesophageal reflux, hiatal hernia, and diarrhea were incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

2.  The September 2006 RO decision, which denied the Veteran's application to reopen a claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

3.  The criteria for reopening the claim of entitlement to service connection for hearing loss are met due to the submission of new and material evidence; the claim is reopened for a de novo review.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a chronic GI disorder, to include reflux, hiatal hernia, and chronic diarrhea.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As relevant, the Veteran's service medical records from his period of service when he was deployed to Southwest Asia reflect that in April 1991, shortly before being separated from active duty, he affirmed that he had weight loss and diarrhea.  An August 2007 "buddy statement" from one of his fellow servicemen, Sergeant L.W.U., attested that the Veteran experienced an adverse physical reaction, manifested by diarrhea and abdominal pain, after being administered oral medication (pyridostigmine bromide) to counter the effects of nerve agents that enemy forces were anticipated to employ against coalition forces.  According to Sergeant L.W.U., the Veteran was permitted to discontinue use of the medication after taking it for two weeks because of the ill effects it produced.

The Veteran's service medical records reflect normal viscera on separation examination in April 1991, and in medical examinations conducted during his subsequent periods of active duty.  The Veteran attests, however, that he has continued to experience chronic and frequent diarrhea on a weekly basis ever since his deployment to Southwest Asia.

A February 2007 VA medical examination report shows, in pertinent part, that the Veteran reported experiencing chronic flatus and diarrhea 3 - 4 times per week ever since 1990 - 1991.  The diagnosis was dyspepsia, with gastroesophageal reflux and hiatal hernia revealed on upper gastrointestinal series.  The examiner determined that the criteria for irritable bowel syndrome were not evident on examination and that the aforementioned diagnoses were both known and established clinical entities and, as such, did not relate to any undiagnosed illness due to Persian Gulf environmental exposure.

In a June 2008 statement, the Veteran's private treating physician, Matthew M. Glenn, M.D., presented the following opinion:

[I] have been seeing [the Veteran]. . . for gastrointestinal problems.  I feel that his current problems more likely than not began during active duty and were misdiagnosed as common diarrhea.

In a subsequent statement received by VA in April 2011, Dr. Glenn expanded on his above opinion:

[The Veteran was my patient] in my primary care clinic for the last 4 years.  He has ongoing GI symptoms to include frequent loose stools up to 3 or 4 times a day and ongoing chronic reflux. . . .  This condition has persisted and not resolved since the latter stages of 1990 and early 1991 when [the Veteran] was deployed for Desert Storm in the Saudi Arabia/Iraq region.  It was at this same time that he was taking a nerve agent antidote secondary to possible exposure of [sic] chemical weapons.  It has been clearly documented in other veteran cases that this agent has been associated with and caused frequent GI symptoms to include diarrhea and chronic reflux.  It is my opinion, more likely than not, that this exposure has caused [the Veteran's] ongoing GI distress with diarrhea and reflux. . . .  [T]his is a chronic illness/condition that will continue to afflict [the Veteran] for the remainder of his life.  There is significant documentation in his past military and personal medical records that supports this ongoing condition and relates it directly back to his service and involvement to [sic] Desert Storm.

The Board has considered the evidence and finds that the Veteran's statements regarding his history of chronic GI symptoms, particularly frequent diarrhea, having its onset during active service in 1990 - 1991, are both within his competency to report and are seemingly credible for purposes of establishing a nexus and continuity with active duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  His contemporaneous service medical records reflect onset of diarrhea while on deployment to Southwest Asia in April 1991, and a link to these symptoms is established by his "buddy statement" from Sergeant L.W.U., and by the probative and extremely persuasive opinion of his treating physician, Dr. Glenn, who has presented a detailed rationale in support of his nexus opinion.  As a preponderance of the lay and objective medical evidence supports the factual finding of a nexus between the Veteran's chronic GI disorder, clinically diagnosed as chronic diarrhea and gastroesophageal reflux with hiatal hernia, and a period of active duty, the Board finds that an award of service connection is warranted for these disabling conditions.  The appeal in this regard is therefore granted.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.

Notwithstanding the RO's action during the course of this appeal, in which an April 2008 rating decision effectively reopened the Veteran's previously denied claim of service connection for hearing loss for a de novo review, the RO's determination as to whether or not new and material evidence has been submitted for purposes of reopening the claim is a matter that is within the scope of the Board's appellate review and, as such, must be addressed by the Board prior to conducting any further adjudication on the merits of the underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (1996).    

In general, unappealed rating decisions of the RO and the Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material evidence."  See 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (2011).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The credibility of the evidence is presumed for the purpose of reopening.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen his previously denied and final claim of entitlement to service connection for hearing loss.  His original claim for VA compensation for this disability was denied in an August 2004 RO rating decision.  The August 2004 rating decision considered the Veteran's service records, which reflect that he was routinely exposed to hazardous noise from aircraft engines in the course of his duties as a helicopter crewman.  However, the rating decision noted that the Veteran's service records and a contemporaneous VA audiological examination showed that his hearing acuity did not meet the criteria for hearing loss as a clinically disabling condition for VA compensation purposes.  [See 38 C.F.R. § 3.385 (2011): Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.]

The Veteran's claims file shows that he submitted an application to reopen his hearing loss claim to VA in May 2006, but was denied for failure to submit new and material evidence in an unappealed and final rating decision dated in September 2006.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

In connection with the current claim to reopen, which was filed by the Veteran in January 2008, VA provided an audiological examination in May 2008.  The examination report shows that the Veteran's pure tone thresholds in each ear did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385, but that the clinical findings obtained were sufficient to establish a diagnosis of bilateral hearing loss as disabling condition on the basis of speech recognition scores below 94 percent in each ear.  However, while acknowledging the Veteran's exposure to helicopter engine noise during his periods of active duty, the examining audiologist also presented an opinion that it was less likely than not that the Veteran's current bilateral hearing loss was due to service because a review of his audiograms in service for the period from 1983 - 2004 showed essentially normal hearing, bilaterally, with no clear progression of diminished hearing acuity.  

The Veteran has offered oral and written statements in which he reports having a history of perceived diminishment in hearing acuity in each ear associated with his exposure to helicopter engine noise in service.  In April 2011, he submitted a written statement from his private physician, Dr. Glenn, who presented the following opinion:

I have seen [the Veteran]. . . most recently regarding issues specifically related to his service connected [sic] hearing loss.

Based on a review of his available medical records, as well as my clinical notes and examination, I consider it as likely as not that his hearing loss is due to his military service. . . as a helicopter mechanic and crew chief. . . .  He has not been exposed to anywhere near that level of noise trauma since having left service.

I base this assessment on his physical examination and my training and experience as a [p]hysician.

In view of the clinical evidence establishing a current hearing loss disability within the meaning of 38 C.F.R. § 3.385, and a private physician's opinion linking this disability to service, the Board finds that this evidence is both new and material to the claim of entitlement to service connection for hearing loss and the claim is reopened for a de novo review.  However, as will discussed below in the REMAND portion of this decision, notwithstanding the sufficiency of the aforementioned evidence to reopen this claim, further development of the clinical evidence is necessary before VA can adjudicate the matter on its merits.


ORDER

Service connection for gastroesophageal reflux, hiatal hernia, and chronic diarrhea is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened for a de novo review.


REMAND

Regarding the Veteran's reopened claim of entitlement to service connection for hearing loss, while the Board recognizes the evidentiary value of Dr. Glenn's April 2011 nexus opinion, which positively associates the Veteran's hearing loss to acoustic trauma from his factually established in-service exposure to helicopter engine noise, Dr. Glenn's opinion is not entirely persuasive in that it did not present any objective audiological findings to substantiate its premise.  Dr. Glenn has essentially touted his credentials as a medical doctor to give his opinion weight, whereas the countering negative opinion of the May 2008 VA audiologist is predicated on a longitudinal overview of the service clinical records pertaining to Veteran's audiological history from 1983 - 2004.  Nevertheless, at this juncture, the Board is unable to state that either opinion probatively outweighs the other, or that the evidence is in a state of relative equipoise both for and against the hearing loss claim.  Therefore, the claim should be remanded for an examination and opinion from a VA physician (e.g., an accredited medical doctor), who should review the claims file, taking special note of the May 2008 opinion of the VA audiologist and the April 2011 opinion of Dr. Glenn.  Thereafter, based on the clinical findings obtained on examination, the VA physician should present an opinion regarding the likelihood of a nexus between the Veteran's current hearing loss and service, accompanied by a detailed supportive rationale that explains why the VA physician concurs with, or refutes the aforementioned opinions of Dr. Glenn and the VA audiologist.   

With regard to the Veteran's claim for an increased (compensable) evaluation for bilateral tinea pedis and tinea unguium, the Board notes on review of the Veteran's claims file that the most recent VA examination of his service-connected skin disorder was conducted in September 2007.  A review of this examination report reveals a significant defect that adversely affects its adequacy for adjudication purposes.  

The September 2007 examination report notes that although the Veteran's claims file was requested, it was not obtained and thus not reviewed.  [See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007): An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.]

The rating criteria for skin disorders provides for the assignment of a compensable evaluation if treatment requires the use of systemic (i.e., orally administered or injected) therapy with corticosteroids.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  The current appeal stems from an increased rating claim that was filed in August 2007; thusly, the time period relevant to this claim extends up to one year prior to the date of filing (i.e., August 2006).  See 38 C.F.R. § 3.400(o)(2) (2011).  During VA examination in September 2007, the Veteran reported that approximate 11/2 months earlier, his skin disorder had flared up so severely that he needed to go to an urgent care facility and was administered antibiotics and an oral steroid medication.  Although the claims file was not available for review by the VA examiner at the time, the examiner concluded that the Veteran did not require steroid treatment for his skin disorder.  However, the Board has reviewed the claims file and notes that a June 2007 treatment note reflects that the Veteran was prescribed triamcinalone (a corticosteroid) for treatment of a diagnosis of stasis dermatitis (a skin disorder of the lower extremities), although the Board cannot determine from the clinical record whether or not the stasis dermatitis is related to the Veteran's service-connected bilateral tinea pedis and tinea unguium of his feet and lower extremities.  As the current medical examination of record does not address the potential relevance of the aforementioned clinical history, it is not deemed to be completely adequate for adjudication purposes.  Therefore, the matter should be remanded so that the Veteran may be provided with a new VA examination that considers this pertinent clinical history.       

The Veteran's oral testimony before the undersigned Acting Veterans Law Judge in March 2011 also indicates that his service-connected skin disorder has worsened, as the area of active skin rash has now advanced to a point approximately four inches below his knees.  As the latest VA examination of this disability is now over four years old, and a search for subsequent treatment records relating to this skin disorder from the Veteran's physician, Dr. Rod Basler, was unsuccessful because of accidental loss (see August 2008 reply from Dr. Basler's medical office to VA's July 2008 query for available treatment records), the matter should be remanded for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In light of the remand, updated VA and private medical records should be obtained from the Veteran's treatment providers.

Accordingly, in view of the foregoing discussion, these issues are REMANDED to the RO via the AMC for the following actions:

1.  Copies of updated VA and private medical records pertinent to the Veteran's treatment for hearing loss and a bilateral skin disorder of his feet and lower extremities, which have not yet been associated with the evidence, should be obtained and added to the claims folder. 

2.  Schedule the Veteran for the appropriate medical examination in connection with the hearing loss claim by a VA physician.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)

The examiner should review the Veteran's claims file, taking special note of the service records establishing his exposure to hazardous noise while engaged in his duties as a helicopter crewman, the relevant May 2008 opinion of the VA audiologist (which found no relationship between the Veteran's current hearing loss and service), and the April 2011 opinion of Matthew M. Glenn, M.D. (which found a link between the Veteran's current hearing loss and service).

All tests deemed appropriate by the examining physician should be conducted, to include an objective audiological assessment of the Veteran's level of hearing impairment in each ear, using VA-accepted criteria and standards.  Thereafter, based on the clinical findings obtained on examination, the VA physician should present an opinion regarding the likelihood that the Veteran's current hearing loss is related to military service.  The examiner's opinion should include a detailed supportive rationale that explains why he/she concurs with, or refutes the aforementioned nexus opinions of Dr. Glenn and the VA audiologist.   

If the examiner is unable to provide any of the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.

The examiner should use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent); at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Schedule the Veteran for the appropriate medical examination to evaluate the current severity of his service-connected bilateral tinea pedis and tinea unguium of his feet and lower extremities.  The Veteran's claims file should be provided to the examiner in conjunction with the examination.  The examiner should indicate on the examination report that such a review was conducted.  Following the examination, the examiner should present an opinion as to the relationship, if any, between the Veteran's stasis dermatitis (for which he was previously treated with oral corticosteroids for stasis dermatitis in June 2007) and his service-connected bilateral tinea pedis and tinea unguium of his feet and lower extremities. 

The examiner should also provide opinions addressing the following questions:

(a.) Is more than 40 percent of the Veteran's entire body or more than 40 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period?

(b.) Is more than 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period?

(c.) Is at least 5 percent, but less than 20 percent, of the Veteran's entire body, or at least 5 percent, but less than 20 percent, of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, or; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period?

(d.) Is less than 5 percent of the Veteran's entire body or less than 5 percent of his exposed areas affected by bilateral tinea pedis and tinea unguium of his feet and lower extremities, and; does the Veteran's bilateral tinea pedis and tinea unguium of his feet and lower extremities require no more than topical therapy during the past 12-month period?

Pertinent documents in the claims folder must be reviewed by the VA examiner, who should provide a complete rationale for any opinion given without resorting to speculation, reconciling any conflicting medical opinions rendered.  Any additional examinations, tests, or studies necessary for an adequate opinion should be conducted.

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims of entitlement to service connection for hearing loss and a compensable evaluation for bilateral tinea pedis and tinea unguium of his feet and lower extremities should be readjudicated following review of all relevant evidence associated with the claims file.  If the maximum benefit remains denied with respect to either of these issues, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the issue or issues remaining in controversy should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


